DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2022 has been entered.
After a thorough search and examination of the instant application and in light of the prior art of record, claims 1, 3 – 14 and 16 – 20 are allowed (renumbered 1 – 18). 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art made of record does not teach or fairly suggest the combination of elements as recited in independent claims 1, 14, and 20.
More specifically, the prior art made of record does not specifically suggest the combination of “receiving a first set of information corresponding to a first entity, wherein the first set of information comprises first text information relating to the first entity and further comprises one or more first images of the first entity; receiving a second set of information corresponding to a second entity, wherein the second set of information comprises second text information relating to the second entity and further comprises one or more second images of the second entity; performing visual encoding by: 
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims are also allowable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVNEET GMAHL whose telephone number is (571)272-5636. The examiner can normally be reached M, W - F 9am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAVNEET GMAHL/Examiner, Art Unit 2166                                                                                                                                                                                                        2/3/2022




 /MARK D FEATHERSTONE/ Supervisory Patent Examiner, Art Unit 2166